DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed on 05/24/2022, with respect to 35 U.S.C. § 103 have been fully considered but are moot because the arguments are directed to amended limitations that have not been previously examined.

Claim Rejections - 35 USC § 112: Written description requirement and New Matter
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 22 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 22, the limitation “and at least one of the persistent identifier device records is reset in response to a user-initiated reset command” includes new matter that is not presented as part of the original disclosure. The applicant specification discusses manually being able to reset the Identifier for Advertising (IDF A) logs, in 0031 of the applicant’s original specification. This is not the same scope as being able to reset all or any of the persistent identifier device records as claimed in the amended claim limitation. Thus, the claim limitation is directed to new matter. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 and 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over Volkova ("Cross-device tracking with machine learning", 2017) in view of Shah et al. (US 20190149626 A1, hereinafter Shah) in further view of Sivaramakrishnan et al. (US Pub. No. 20140095320, hereinafter ‘Siva’).

Regarding claim 1, Volkova teaches: A computer-implemented method to generate training data for training a classifier for identification of physical user devices, the method comprising: 
	receiving a plurality of browser cookie device records, each of which represents one of a first plurality of user authentications, wherein the browser cookie device records are generated using browser cookie data; ([p. 11 ¶ 1] e.g., “The data provided to the participants consisted of several tables with information about … computer identifiers (referred to as “cookies”), and IP addresses. That information included individual properties of each device and cookie, such as model or browser, the IP addresses where they appeared, websites that they visited, etc”);
	receiving a plurality of persistent identifier device records, each of which represents one of a second plurality of user authentications, wherein the persistent identifier device records are generated using an identifier that is more persistent than the browser cookie data; ([p. 4 ¶ 1] e.g., “One of the most popular and accessible tools for this is Google Analytics, which can link devices either making use of the IDs the website assigns to its visitors, or of their Google accounts, provided they have it and are logged in.” Examiner notes that records having the IDs of the Google accounts for user authentications are considered as persistent identifier device records that are more persistent than the browser cookie; In addition in [p. 11 ¶ 1] e.g., “The data provided to the participants consisted of several tables with information about … computer identifiers (referred to as “cookies”), and IP addresses. That information included individual properties of each device and cookie, such as model or browser, the IP addresses where they appeared, websites that they visited, etc” Examiner notes disclosed IP addresses and authorization information (e.g. login information) included properties as claimed persistent records.); 
identifying a persistent identifier device record pair that includes a first persistent identifier device record having first device information and a second persistent identifier device record having second device information, wherein it is assumed that the first and second device information both identify a single particular device; ([p. 4 ¶ 2] e.g., “One of the most popular and accessible tools for this is Google Analytics, which can link devices either making use of the IDs the website assigns to its visitors, or of their Google accounts, provided they have it and are logged in. Of course, this method is not faultless: both accounts and devices can sometimes be shared by several people.” Examiner notes that a persistent identifier device record pair having two device information created by two different people, but both identify a single particular device because two people access share the device.); 
identifying a second browser cookie device record pair that includes two browser cookie device records that, collectively, do not include both the first and second device information; ([p. 11 ¶ 2] e.g., “where the items for classification were pairs in the form (device, cookie)” [p. 67] e.g., “Second, it leads to a certain number of false positives, since a lot of users still only have one device.” Examiner notes that two browser cookie device records have only one device, which do not include both the first and second device information for a given user.)
labeling the first browser cookie device record pair as corresponding to … physical devices; ([p. 18 ¶ 4] e.g., “For a supervised approach we need to get from individual devices to labelled pairs.” [p. 18 ¶ 5] e.g., “Supervised learning, as described in Section 2.2, requires a training set with examples of all classes. In our case there are two such classes: positive, made up of pairs of devices that share the same login, and negative, made up of pairs that don’t. Section” Examiner interprets the supervised classification for labeling pairs into label pairs that are possibly equivalent devices as associated with the same user login given that devices can be linked using the additional authorization information [p. 4 ¶ 2] e.g., “One of the most popular and accessible tools for this is Google Analytics, which can link devices either making use of the IDs the website assigns to its visitors, or of their Google accounts, provided they have it and are logged in. Of course, this method is not faultless: both accounts and devices can sometimes be shared by several people.”; Examiner interprets recited classes for labeling pairs that includes claimed 1st  device, made up of pairs that don’t share same login as corresponding to a linked equivalent physical device.)
labeling the second browser cookie device record pair as corresponding to district physical devices; ([p. 18 ¶ 4] e.g., “For a supervised approach we need to get from individual devices to labelled pairs.” [p. 18 ¶ 5] e.g., “Supervised learning, as described in Section 2.2, requires a training set with examples of all classes. In our case there are two such classes: positive, made up of pairs of devices that share the same login, and negative, made up of pairs that don’t. Section”; Examiner interprets recited classes for labeling pairs that includes distinct devices that may or may not share the same login information) and 
generating a training dataset that includes the labeled first browser cookie device record pair and the labeled second browser cookie device record pair ([p. 18 ¶ 5] e.g., “Supervised learning, as described in Section 2.2, requires a training set with examples of all classes. In our case there are two such classes: positive, made up of pairs of devices that share the same login, and negative, made up of pairs that don’t. Section” Examiner notes that, under broadest reasonable interpretation, Volkova in view of Shah teaches generating a training dataset that includes the  all classes included claimed first and second labeled pairs.). 
	While Volkova teaches the identification of cookie data paired with browser recodes having device information including claimed plurality of records a plurality of device information as the process of linking a plurality of devices based on user identification data, as noted in [p. 4 ¶ 2]; Volkova does not explicitly teach associating the records with separate the claimed separate first and second device information as claimed in the following limitations using information other than login information as claimed by limitations: 
…using an identifier that is more persistent than the browser cookie data …
identifying a first browser cookie device record pair that includes a first browser cookie device record having the first device information that was included in the first persistent identifier device record and a second browser cookie device record having the second device information that was included in the second persistent identifier device record; 
	However, Shah teaches:
…using an identifier that is more persistent than the browser cookie data … (in 0038: The cookies have recorded characteristics [i.e. …using an identifier that is more persistent than the browser cookie data] that reflect the user's browsing activity and identity. For example, the characteristics can include one or more of the following [i.e. …using an identifier that is more persistent than the browser cookie data]: time of day of activity, date of activity, type of actions taken (e.g. clicking, typing in text, making selections, filling in forms, etc.), type of content viewed, items put in a shopping cart, items purchased, IP address, zip code of user location, number of pages or items viewed, etc. The cookies are stored in the cookie data store 122 to be later accessed by the computing system 114… In example embodiments, the device attribution engine 116 performs an analysis of the cookies to determine if cookies from different devices can be attributed to the same user. Such an analysis allows for machine learning systems to more accurately track user browsing activity and provide personalized recommendations or con­tent to a user that is browsing a website….)
 identifying a first browser cookie device record pair that includes a first browser cookie device record having the first device information that was included in the first persistent identifier device record and a second browser cookie device record having the second device information that was included in the second persistent identifier device record;  ([0032] e.g., “While cookies are useful for learning about a user's interests and browsing behavior, they do not provide the whole picture regarding the identity of that user. Unless a user is logged into an account linking two devices together, cookies cannot be tracked across multiple devices. A user may browse for content on a desktop computer, then continue to browse similar content on a mobile device [i.e. identifying a first browser cookie device record pair that includes a first browser cookie device record having the first device information that was included in the first persistent identifier device record and a second browser cookie device record having the second device information that was included in the second persistent identifier device record; Examiner notes captured by respective device IDs and browsing characteristics]. Separate sets of cookies [i.e. claimed first identifying a first browser cookie device record pair that includes… and  the second device information that was included…]  are produced by those two browsing sessions because they occur on separate devices [i.e. respective device information that was included in their respective persistent identifier device record]… The goal of the current disclosure is to provide a method and system for linking the cookies produced from browsing on two different devices and attributing those cookies to the same user.”; Examiner notes first and second device information of a respective computer or mobile device having their associated browsing sessions as claimed a respective browser cookie device record having the respective device information that was included in the associated persistent identifier device record that is captured as part of the browsing sessions tracked user browsing activity, in 0038-0039 and in 0064-0067:… Example features that may be used to compare and match cookies with users include behavioral features such as marketing channels, internet service providers, times of online activity, IP address, search keywords, number of page views, items viewed in similar categories, similar items viewed, and the like…. In some embodiments, additional calculations are performed to produce features that are later used in the random forest classifier. In such embodiments, the following values are computed per cluster of cookies: the maximum and minimum of a first device type in a cluster; the maxi­mum and minimum of a second device type in a cluster; a cosine similarity between the first device type and second device type probabilities in a cluster;… The clusters are formed based on similar characteristics of the cookies. Pairs of cookies within the same cluster are more likely to have been produced in the browsing activity of the same user… The scores are the probability that each cookie belongs to each cluster. k number of scores are calculated to match the k number of clusters. A score is also calculated for each device type…);
In view of the teachings of Shah it would have been obvious for a person of ordinary skill in the art to apply the teachings of Shah to Volkova before the effective filing date of the claimed invention in order to improve the precision of the pairing results (cf. Shah [0074] e.g., “the cookie pairs are filtered to improve the precision of the pairing results.”).
While Volkova and Shah expressly teach the use of machine learning techniques to classifying cookie data and browsing data to identify user devices as linked devices based on user login data where the data can be associated with the same device having a plurality or one user login information. 
The Volkova and Shah does not expressly disclosed the identification of browser cookie device record pair as corresponding to equivalent physical devices.  
Siva teaches the identification of browser cookie device record pair as corresponding to equivalent physical devices. (As depicted in Fig. 2B the system of device pair corresponding to the same devices at different locations as Cz, Dz, and Dy as claimed equivalent with a Brower cookie as depicted in Fig. 8  for each cookie browser address; And in 0055: The client identifier is used to identify a specific client device, a client program, a user identity, or any other type of digital identity. Examples of client identifiers include web browser cookies, cellular telephone device identifiers, MAC addresses, userids, and any other similar identifier that is linked to a specific client device [i.e. labeling the first browser cookie device record pair as corresponding to equivalent physical devices], … In example digital identity pairings that will be disclosed with reference to FIGS. 2A and 2B, web browser cookies on laptop computer systems and device identifiers on cellular phone devices are used as client identifiers…. ; And 0069: FIG. 2B illustrates the household A 250 and the workplace W 210 of FIG. 2A with an additional household B 280 and a cyber cafe C 290. In household A 250 there are two digital device users: User X and User Y. User X regular uses laptop computer system 251 and cellular phone 252 such that the digital identities of laptop computer system 251 and cel­lular phone 252 should be identified as paired digital identi­ties. User X's laptop computer system 251 is digitally iden­tified using a cookie (C) on a web browser such that it is labelled Cx and user X's cellular phone 252 is digitally iden­tified with a deviceID (D) such that it is labelled Dx, This digital device labelling nomenclature will be used with the other laptop and cellular phones as well [i.e. labeling the first browser cookie device record pair as corresponding to equivalent physical devices]… Note that although this embodi­ment is based upon using web browser cookies and mobile device identifiers, any other similar identifiers that can be associated with the digital devices may be used. )
Additionally, Siva teaches …using an identifier that is more persistent than the browser cookie data … (in 0055-0056: The client identifier is used to identify a specific client device, a client program, a user identity, or any other type of digital identity. Examples of client identifiers include web browser cookies, cellular telephone device identifiers, MAC addresses, userids, and any other similar identifier that is linked to a specific client device, client program, or user. The teachings of the present disclosure may be used with a wide variety of different client identifiers. In example digital identity pairings that will be disclosed with reference to FIGS. 2A and 2B, web browser cookies on laptop computer systems and device identifiers on cellular phone devices are used as client identifiers… The common source/destination identifier is the identity of some source or destination that client devices (as identified by their client identifiers) will likely have in com­mon if the two client devices are related. In the situation depicted in FIG. 2A, the Internet Protocol (IP) addresses are the common source/destination identifier that may be used to link related client devices… The triads of internet usage data (client identifier, common source/destination identifier, and timestamp) [i.e. using an identifier that is more persistent than the browser cookie data] may be collected by internet servers that track each internet server request received…)
 identifying a first browser cookie device record pair that includes a first browser cookie device record having the first device information that was included in the first persistent identifier device record and a second browser cookie device record having the second device information that was included in the second persistent identifier device record; (As depicted in Fig. 8, in 0136-0142: FIG. 8 illustrates a set of destination based usage observations for the four different digital devices (Cx251, Dx 252, Cy 261, and Dy262). Specifically, FIG. 8 lists the counts of visits to the web sites ESPN.com, CNN.com, Finance.com, and Park.com for the four different digital devices (Cx 251 [i.e. identifying a first browser cookie device record pair that includes a first browser cookie device record having the first device information that was included in the first persistent identifier device record], Dx252 [i.e. and a second browser cookie device record having the second device information that was included in the second persistent identifier device record], Cy 261, and Dy262). The observed visits to each web site from each of the four different digital devices all occur­ring within a defined time period such that all the observations are current. … 1) Cx [i.e. identifying a first browser cookie device record pair that includes a first browser cookie device record having the first device information that was included in the first persistent identifier device record] visited ESPN.com 5 times, Finance.com 2 times, fark.com 4 times. 2) Dy [i.e. and a second browser cookie device record having the second device information that was included in the second persistent identifier device record] visited CNN.com 9 times and Finance.com 5 times … Cx and Dy co-occurred 2 times at Finance.com… )
In view of the teachings of Siva it would have been obvious for a person of ordinary skill in the art to combine the teachings of Siva with the teaches collectively disclosed by Shah and Volkova before the effective filing date of the claimed invention in order to accurately link digital identities to new digital devices based on user web usage data (Siva, Abstract & 0003-0006); doing so will allow for accurately targeting internet advertisements to these new digital devices (Siva, Abstract).

Regarding claim 2, Volkova in view of Shah and Siva teaches: The method of claim 1.
	Volkova further teaches: further comprising preprocessing the plurality of browser cookie device records to filter out a trivial device record pair ([p. 11 ¶ 2] e.g., “where the items for classification were pairs in the form (device, cookie)” [p. 16 § 3.3.1.1 ¶ 1] e.g., “Preprocessing is essentially a sequence of filters to get rid of unusable and inconvenient data.”); 
wherein the trivial device record pair includes a third browser cookie device record that identifies a first device hardware type and a fourth browser cookie device record that identifies a second device hardware type; and wherein the first and second device hardware types are different ([p. 11 ¶ 2] e.g., “where the items for classification were pairs in the form (device, cookie)” [p. 37] e.g., “It might also be a sign that even after filtering out logins used by too many different devices during preprocessing”).

Regarding claim 3, Volkova in view of Shah and Siva teaches: The method of claim 1.
	Volkova further teaches: further comprising preprocessing the plurality of browser cookie device records to filter out a trivial device record pair ([p. 11 ¶ 2] e.g., “where the items for classification were pairs in the form (device, cookie)” [p. 16 § 3.3.1.1 ¶ 1] e.g., “Preprocessing is essentially a sequence of filters to get rid of unusable and inconvenient data.”)
	wherein the trivial device record pair includes a third browser cookie device record that identifies a first operating system type and a fourth browser cookie device record that identifies a second operating system type: and wherein the first and second operating system types are different ([p. 23 footnote] e.g., “Consider a feature for the operating system of a phone. Let’s assume it can take three values: “iOS”, “Android” or “Windows Mobile”. It would not be correct to encode those three values as numbers 1, 2, 3, since that implies some sort of quantifiable relationship between the three values. Instead we can transform this feature into three numerical features, by the number of possible values of the original categorical feature. Each of the three new features answers the question” does the instance have value X?”. The first feature takes value 1 for the devices on iOS, and 0 – for all others, the second and the third features will behave similarly, but with Android and Windows Mobile correspondingly.”).

Regarding claim 4, Volkova in view of Shah and Siva teaches: The method of claim 1.
	Volkova teaches: further comprising training a classifier using the training dataset ([p. 6 ¶ 2] e.g., “A supervised learning algorithm takes as input a set of labelled instances (training set)” [p. 20 ¶ 2] e.g., “We trained a classifier using off-the-shelf algorithms without any scaling, feature selection, class sampling, etc., then evaluated them on the development set from the same source it that they have been trained on.”).

Regarding claim 5, Volkova in view of Shah and Siva teaches: The method of claim 1.
	Shah teaches … and labeling the third browser cookie device record pair as corresponding to distinct physical devices  (in 0032: … A user may browse for content on a desktop computer [considered the third browser cookie], then con­tinue to browse similar content on a mobile device. Separate sets of cookies are produced by those two browsing sessions because they occur on separate devices [and labeling the third browser cookie device record pair as corresponding to distinct physical devices]. The goal of the current disclosure is to provide a method and system for linking the cookies produced from browsing on two different devices and attributing those cookies to the same user.; Examiner notes that browser data captured during two different sessions are considered based on temporal condition)

While Shah discloses the identification of user browser sessions from two distinct devices.
Volkova in view of Shah does not explicitly teaches: further comprising: identifying a third browser cookie device record pair that includes two browser cookie device records related by a temporal condition; and labeling the third browser cookie device record pair as corresponding to distinct physical devices based on the temporal condition.
Siva does expressly teach: further comprising: identifying a third browser cookie device record pair that includes two browser cookie device records related by a temporal condition; (in 00175-00176: FIG. 10A illustrates a log of usage triads 1010 wherein a client identifier of Userl has been observed visiting a series of destination identifiers (URL1 to URL9) wherein each observation has an associated timestamp (TO T9) [i.e. identifying a third browser cookie device record pair that includes two browser cookie device records related by a temporal condition; Examiner notes claimed third in the disclosed plurality of cookie browser data identified with an associated timestamp as claimed temporal condition]. To determine if different digital identities are used around the same time, the concept of a user "session" may be used. A session is defined as a set usage observations that are never more than a session threshold amount of time between suc­cessive observations. If more than a session threshold amount of time passes between two consecutive digital identity obser­vations then those two digital identity observations are deemed to be from two separate user sessions… User sessions may be deter­mined using other criteria such that user session time periods may vary in length [i.e. identifying a third browser cookie device record pair that includes two browser cookie device records related by a temporal condition; Examiner notes claimed third in the disclosed plurality of cookie browser data identified with an associated user browsing session including a plurality of cookie browser data as claimed temporal condition].)
and labeling the third browser cookie device record pair as corresponding to distinct physical devices based on the temporal condition. (in 0177: After determining a method of splitting observa­tions into temporally distinct sessions, the session data may be processed with the same association score methodology set forth in the previous sections. For example, FIG. 10B illustrates a set of sessions for the laptop computers Cx 251 and Cy 261 in household A 250 of FIG. 2B. For each session, the usage observations of the four different digital devices (Cx 251, Dx 252, Cy 261, and Dy 262) are listed [i.e. and labeling the third browser cookie device record pair as corresponding to distinct physical devices based on the temporal condition]…; Also see depictions in Fig. 10 A and 10B [and labeling the third browser cookie device record pair as corresponding to distinct physical devices based on the temporal condition; Examiner notes session 1 including claimed third browser cookie device record labeling Cx and Dx as corresponding to two distinct devices]. )
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Volkova, Shah, and Siva for the same reasons disclosed above.


Regarding claim 8, Volkova in view of Shah and Siva teaches: The method of claim 1..
Volkova teaches: further comprising: generating an additional browser cookie device record pair that is labeled as corresponding to distinct physical devices, wherein the additional browser cookie device record pair is generated from amongst browser cookie device records which do not form part of the first browser cookie device record pair; ([p. 11 ¶ 2] e.g., “where the items for classification were pairs in the form (device, cookie)” [p. 67] e.g., “Second, it leads to a certain number of false positives, since a lot of users still only have one device.” Examiner notes that Volkova teaches an additional labeled browser cookie device record pair from amongst a certain number of false positives whose two browser cookie device records have only one distinct device, which do not include both the first and second device information; And in [p. 18 ¶ 5] e.g., “Supervised learning, as described in Section 2.2, requires a training set with examples of all classes. In our case there are two such classes: positive, made up of pairs of devices that share the same login, and negative, made up of pairs that don’t. Section”; Examiner interprets recited classes for labeling pairs that includes distinct devices that may or may not share the same login information); 
generating an additional training dataset that includes the first browser cookie device record pair and the additional browser cookie device record pair; ([p. 42 ¶ 2 - p. 43 ¶ 1] e.g., “The optimized parameters were estimated through 3-fold cross-validation on the training set.” [p. 18 ¶ 4] e.g., “For a supervised approach we need to get from individual devices to labelled pairs… a training set with examples of all classes [i.e. an additional training dataset that includes the first browser cookie device record pair and the additional browser cookie device record pair]. In our case there are two such classes: positive, made up of pairs of devices that share the same login, and negative, made up of pairs that don’t. [including and the additional browser cookie device record pair]” Examiner notes that the second dataset among 3-fold (three datasets) cross-validation on the training set is mapped to the “additional training dataset”)
and training a classifier using the additional training dataset. ([p. 42 ¶ 2 - p. 43 ¶ 1] e.g., “The optimized parameters were estimated through 3-fold cross-validation on the training set.” [p. 6 ¶ 2] e.g., “A supervised learning algorithm takes as input a set of labelled instances (training set)” [p. 20 ¶ 2] e.g., “We trained a classifier using off-the-shelf algorithms without any scaling, feature selection, class sampling, etc., then evaluated them on the development set from the same source it that they have been trained on.” Examiner notes that training a classifier using the second dataset among 3-fold (three datasets) cross-validation on the training set.).

Regarding claim 9, Volkova in view of Shah and Siva teaches: The method of claim 1.
	Volkova teaches: further comprising: training a classifier using the training dataset ([p. 6 ¶ 2] e.g., “A supervised learning algorithm takes as input a set of labelled instances (training set)” [p. 20 ¶ 2] e.g., “We trained a classifier using off-the-shelf algorithms without any scaling, feature selection, class sampling, etc., then evaluated them on the development set from the same source it that they have been trained on.”).; and 
predicting, by the classifier, whether an unclassified device record pair represents one device ([p. 6 ¶ 2] e.g., “The model with the correct parameters is then used to predict the label for new, unlabelled instances… A model that was created using a classification algorithm, and even the algorithm itself, is often referred to as a “classifier”.” [p. 67] e.g., “Second, it leads to a certain number of false positives, since a lot of users still only have one device… in the cases when devices do have a pair, that pair is normally among their three closest neighbors (see Table 3.43).” Examiner notes that the classifier predicts whether an unclassified device record pair represents one device as false positives.).

Regarding claim 10, Volkova teaches: A system to generate training data for training a classifier for identification of physical user devices, the system comprising: one or more non-transitory machine readable mediums configured to store instructions; and one or more processors configured to execute the instructions stored on the one or more non-transitory machine readable mediums, wherein execution of the instructions causes the one or more processors ([p. 22 § 3.3.1.3] e.g., “All data processing and feature extracting was done on an Apache Spark cluster set up by Cxense. Apache Spark operates on the so-called RDDs, or Resilient Distributed Datasets. RDDs are collections of items split into partitions that are processed in parallel on different machines.” [p. 28 § 3.3.4.1] e.g., “Apache Spark also has libraries for machine learning”. Examiner note that Apache Spark is a system comprising non-transitory machine readable mediums configured to store instructions and processors configured to execute the instructions.) to: perform claim 1, and is similarly analyzed.

Regarding claim 11, the claim recites the system of claim 2, and is similarly analyzed.

Regarding claim 12, the claim recites the system of claim 4, and is similarly analyzed.

Regarding claim 13, the claim recites the system of claim 5, and is similarly analyzed.

Regarding claim 14, the claim recites the system of claim 7, and is similarly analyzed.

Regarding claim 15, the claim recites the system of claim 8, and is similarly analyzed.

Regarding claim 16, Volkova in view of Shah and Siva teaches: A computer program product including one or more non-transitory machine readable mediums encoded with instructions that when executed by one or more processors cause a process to be carried out for generating training data for training a classifier for identification of physical user devices, the process comprising ([p. 22 § 3.3.1.3] e.g., “All data processing and feature extracting was done on an Apache Spark cluster set up by Cxense. Apache Spark operates on the so-called RDDs, or Resilient Distributed Datasets. RDDs are collections of items split into partitions that are processed in parallel on different machines.” [p. 28 § 3.3.4.1] e.g., “Apache Spark also has libraries for machine learning”. Examiner note that Apache Spark is a computer program product including non-transitory machine readable mediums encoded with instructions and processors processing training data.): claim 1, and is similarly analyzed.

Regarding claim 17, the claim recites the computer program product of claim 2, and is similarly analyzed.

Regarding claim 18, the claim recites the computer program product of claim 5, and is similarly analyzed.

Regarding claim 19, Volkova in view of Shah and Siv teaches  the computer program product of claim 16, wherein the process further comprises: generating an additional browser cookie device record pair that is labeled as corresponding to distinct physical devices, wherein the additional browser cookie device record pair is generated from amongst browser cookie device records which do not form part of the first browser cookie device record pair; ([p. 11 ¶ 2] e.g., “where the items for classification were pairs in the form (device, cookie)” [p. 67] e.g., “Second, it leads to a certain number of false positives, since a lot of users still only have one device.” Examiner notes that Volkova teaches an additional labeled browser cookie device record pair from amongst a certain number of false positives whose two browser cookie device records have only one distinct device, which do not include both the first and second device information; And in [p. 18 ¶ 5] e.g., “Supervised learning, as described in Section 2.2, requires a training set with examples of all classes. In our case there are two such classes: positive, made up of pairs of devices that share the same login, and negative, made up of pairs that don’t. Section”; Examiner interprets recited classes for labeling pairs that includes distinct devices that may or may not share the same login information); 
generating an additional training dataset that includes the first browser cookie device record pair and the additional browser cookie device record pair; ([p. 42 ¶ 2 - p. 43 ¶ 1] e.g., “The optimized parameters were estimated through 3-fold cross-validation on the training set.” [p. 18 ¶ 4] e.g., “For a supervised approach we need to get from individual devices to labelled pairs… a training set with examples of all classes [i.e. an additional training dataset that includes the first browser cookie device record pair and the additional browser cookie device record pair]. In our case there are two such classes: positive, made up of pairs of devices that share the same login, and negative, made up of pairs that don’t. [including and the additional browser cookie device record pair]” Examiner notes that the second dataset among 3-fold (three datasets) cross-validation on the training set is mapped to the “additional training dataset”)

Regarding claim 20, the claim recites the computer program product of claim 8, and is similarly analyzed.

Claim 21 are rejected under 35 U.S.C. 103 as being unpatentable over Volkova ("Cross-device tracking with machine learning", 2017) in view of Shah et al. (US 20190149626 A1, hereinafter Shah) in further view of Sivaramakrishnan et al. (US Pub. No. 20140095320, hereinafter ‘Siva’) in further view of Comstock et al. (US 20170013070, hereinafter ‘Com’).

Regarding claim 21, Volkova in view of Shah and Siva teaches: The computer program product of Claim 16, wherein at least one of the persistent identifier device records is generated using an identifier that is extracted from … log stored on a device used to perform at least one of the second plurality of user authentications.  (Volkova teaches in [p. 4 ¶ 1] e.g., “One of the most popular and accessible tools for this is Google Analytics, which can link devices either making use of the IDs the website assigns to its visitors, or of their Google accounts, provided they have it and are logged in.” Examiner notes that records having the IDs of the Google accounts for user authentications are considered as persistent identifier device records that are more persistent than the browser cookie; In addition in [p. 11 ¶ 1] e.g., “The data provided to the participants consisted of several tables with information about … computer identifiers (referred to as “cookies”), and IP addresses. That information included individual properties of each device and cookie, such as model or browser, the IP addresses where they appeared, websites that they visited, etc” Examiner notes disclosed IP addresses and authorization information (e.g. login information) included properties as claimed persistent records.; 
And Shah teaches in 0064-0067:… Example features that may be used to compare and match cookies with users include behavioral features such as marketing channels, internet service providers, times of online activity, IP address, search keywords, number of page views, items viewed in similar categories, similar items viewed, and the like…
And Siva teaches in 0055-0056: The client identifier is used to identify a specific client device, a client program, a user identity, or any other type of digital identity. Examples of client identifiers include web browser cookies, cellular telephone device identifiers, MAC addresses, userids, and any other similar identifier that is linked to a specific client device, client program, or user…)
	While Volkova, Shah and Siva disclose the use of secondary user authentications for client/device identification data as noted above. Volkova, Shah and Siva, do not expressly disclose the use of secondary authentications that are extracted from an Identifier for Advertising (IDFA) log stored on a device.  
	Com does expressly teach the use of secondary authentications that are extracted from an Identifier for Advertising (IDFA) log stored on a device. (as depicted in Fig.3A and in 0071: Computing devices, such as smart phones, may include one or more identifiers that are unique to the computing device. For instance, computing devices may have a device identifier by which advertisers can identify a particular device. The device identifier can be an IDFA (identifier for advertisers) [i.e. secondary authentications that are extracted from an Identifier for Advertising (IDFA) log stored on a device]. Using the IDFA or some other device identifier of a computing device, the linking system can track user activity across multiple mobile applications installed on the computing device...)
In view of the teachings of Com it would have been obvious for a person of ordinary skill in the art to combine the teachings of Com with the teaches collectively disclosed by Siva, Shah, and Volkova before the effective filing date of the claimed invention in order to accurately link digital identities to computing devices based identifiers that are unique to the computing device (Com, 0071); doing so will allow for linking cookies to the device identifier of the computing device (Com, 0071-0072).

Claim 22 are rejected under 35 U.S.C. 103 as being unpatentable over Volkova ("Cross-device tracking with machine learning", 2017) in view of Shah et al. (US 20190149626 A1, hereinafter Shah) in further view of Sivaramakrishnan et al. (US Pub. No. 20140095320, hereinafter ‘Siva’) in further view of Neshmonin et al. (US 9503537, hereinafter ‘Nes’).

Regarding claim 22, Volkova in view of Shah and Siva teaches: The computer program product of Claim 16. While Volkova in combination with Shah teach the use of user browser activity associated with cookie data for performing information retrieval task noted in above in claim 16 limitations. Volkova and Shah do not expressly teach claim 22 limitations. 
	Siva does expressly teach: wherein: at least one of the browser cookie device records has associated therewith an expiration timestamp; (in 0077: … The internet usage observation samples of FIG. 4 are a set of observations of the various digital identities (Cx, Dx, Cy, Dy, C2, D2) at various different source locations (household A, household 8, workplace W, and the cyber cafe C) that are all within a specified time window [i.e. wherein: at least one of the browser cookie device records has associated therewith an expiration timestamp] to keep the data fresh. These internet usage observations come from collected internet usage data triads (client identifier, common source/destina­tion identifier, and timestamp) wherein the client identifiers are the PC browser cookies and cellular phone deviceIDs, the common source/destination identifiers are the IP address of the location where a client identifier was observed, and the timestamps are all within a defined window [i.e. wherein: at least one of the browser cookie device records has associated therewith an expiration timestamp].)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Volkova, Shah, and Siva for the same reasons disclosed above.
	Siva does not expressly teach the limitation: and at least one of the persistent identifier device records is reset in response to a user-initiated reset command.
	Nes does expressly teaches the limitation: and at least one of the persistent identifier device records is reset in response to a user-initiated reset command. (in 3:59-4:14: The client computing device 106 may include a unique device identifier 133 that uniquely and persistently identifies 60 the client computing device 106 from other client computing devices. The unique device identifier 133 may comprise a software or operating system generated identifier. As an illustrative and non-limiting example, a software or operat­ing system generated identifier may comprise the unique 65 device identifier (UUID) or advertising identifier (Ad!D) found in smartphones running iOS® or Android® operating systems that continue to identify a particular device unless explicitly reset by a user [i.e. at least one of the persistent identifier device records is reset in response to a user-initiated reset command]. Alternatively, the unique device identifier 133 could be a hardware identifier…. Such hardware identifiers persistently identify the client computing device 106 until the hardware component is replaced…; And in 4:60-5:34: The device tracer 116 compares the unique device iden­tifier 133 included with the request with the device list 131 of one or more user accounts 119 to determine if the client computing device 106 is associated with a particular user account 119… If the unique device identifier 136 does not match with a unique device identifier 133 stored in the device list 131 of any of the user accounts 119, the unique device identifier 133 is compared to the unique device identifiers 133 stored in the list of unassociated devices 124 [i.e. at least one of the persistent identifier device records is reset in response to a user-initiated reset command]…Further, in the event that the unique device identifier 133 does not match with a unique device identifier 133 associated with a user account 119, the 10 device tracker 116 places a cookie 134 on the client com­puting device 106 that is accessible to the browser 139…)
In view of the teachings of Nes it would have been obvious for a person of ordinary skill in the art to combine the teachings of  Nes with the teaches collectively disclosed by Siva, Shah, and Volkova before the effective filing date of the claimed invention in order to allow the user to disable applications from associating a user account with a device based on the unique device identifier (Nes, in 3:59-4:14); doing so will makes it challenging for content servers to provide targeted content to a particular client application and instead content providers will need to select content items at random to the user application (Nes, in 4:60-5:34).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, listed below:
Zhang et al. (US Pub. No.  2018/0270229): teaches the detection of similar physical devices in a cluster. 
Fu et al. (US 20100310158): teaches a method for training an image classifier. The method includes dividing a set of training images for classifier training into a positive-example sample set and at least two negative-example sample sets; determining, for each negative-example sample set, a feature set for differentiating the positive-example sample set from the negative-example sample set; and performing training using each feature set determined to obtain a classifier.
Diaz-Moralesl et al. (“Cross-Device Tracking: Matching Devices and Cookies”, 2015): teaches rules to select the initial training and test set instances based on the IP addresses that both device and cookie have in common and how frequent they are in other devices and cookies.
Hakansson et al. (US Pub. No. 20200036703): teaches a cookie (also referred to as HTTP cookie, web cookie, Internet cookie, browser cookie) is a small piece of data sent from a website and stored in the user's web browser while the user is browsing. Cookies were designed to be a reliable mechanism for websites to remember stateful information (such as items added in the shopping cart in an online store) or to record the user's browsing activity (including clicking particular buttons, logging in, or recording which pages were visited in the past.
Vaynblat et al. (US Pat. No. 9648581): teaches an anonymous device identifier used for advertising purposes, often enables users to reset their identifier or opt out of interest-based advertisement.
Bennett et al. (US Pub. No. 20170124578): teaches when a unique advertising identifier is reset, aggregated data from mobile device may be re-identified to the new unique advertising identifier using the device-specific unique application identifier as a bridge.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN ALABI whose telephone number is (571)272-0516. The examiner can normally be reached Monday-Friday, 8:00am-5:00pm EST..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Huntley can be reached on (303) 297-4307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/O.O.A./Examiner, Art Unit 2129                                                                                                                                                                                                        
/MICHAEL J HUNTLEY/Supervisory Patent Examiner, Art Unit 2129